Citation Nr: 0001165	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-21 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right peroneal 
nerve palsy secondary to the veteran's service connected 
frozen feet.

2.  Entitlement to service connection for diabetes mellitus 
secondary to the veteran's service connected frozen feet.

3.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to August 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.

The issue of entitlement to individual unemployability will 
be addressed in the REMAND portion of this decision.  In 
addition, the Board will remand for the issuance of a 
statement of the case the issues of the appropriate rating 
for service-connected frozen foot, right with osteoarthritis 
and hammer toe deformity currently evaluated as 30 percent 
disabling and the appropriate rating on for service-connected 
frozen foot, left with osteoarthritis and hammer toe 
deformity currently evaluated as 10 percent disabling.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).

FINDINGS OF FACT

1.  Service connection is in effect for right frozen foot 
with osteoarthritis and hammer toe, currently evaluated as 30 
percent disabling and for left frozen foot with 
osteoarthritis and hammer toe, currently evaluated as 10 
percent disabling.

2.  The right peroneal nerve palsy is causally related to the 
service connected right frozen foot with osteoarthritis and 
hammer toe.

3.  The veteran's claim for entitlement to service connection 
for diabetes mellitus secondary to the service connected 
frozen feet is plausible.

CONCLUSIONS OF LAW

1.  The veteran's right peroneal nerve palsy is proximately 
due to or the result of the service connected right frozen 
foot with osteoarthritis and hammer toe.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.310 (1999).

2.  The veteran's claim for entitlement to service connection 
for diabetes mellitus secondary to the service connected 
frozen feet is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to service connection for right peroneal nerve palsy 
secondary to the veteran's service connected frozen feet and 
for diabetes mellitus secondary to the veteran's service 
connected frozen feet.  A veteran who submits a claim for 
benefits to VA shall have the burden of offering sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the veteran in 
developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 68 (Fed. Cir. 
1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  Epps, 126 F.3d at 1468- 69.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. § 1110 (West 1991).  Additionally, where 
a veteran served ninety (90) days or more during a period of 
war or during peacetime service after December 31, 1946, and 
certain chronic diseases (to include diabetes mellitus) 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999). 

I. Right Peroneal Nerve Palsy

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991), in 
that the claim is plausible.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Board is also satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the veteran in the development of evidence pertinent 
to his claim has been met.

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (1998).  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A review of the veteran's claims folder reveals that the 
veteran is currently service connected for right frozen foot 
with osteoarthritis and hammer toe, currently evaluated as 30 
percent disabling and for left frozen foot with 
osteoarthritis and hammer toe, currently evaluated as 10 
percent disabling.  

Private outpatient treatment records dated in January 1999 
and February 1999 show that the veteran has been diagnosed 
with peroneal nerve disease secondary to frostbite.  The 
veteran underwent a VA examination in November 1998.  The 
examiner opined that the veteran's longstanding diagnosis of 
right peroneal nerve palsy with chronic recurrent lumbar 
radiculitis L5-S1 distribution was complicated by his frozen 
feet syndrome.  Although the recent VA examination report had 
no definite opinion as to the etiology of the veteran's 
peroneal nerve palsy, the suggestion that the peroneal nerve 
palsy aggravates his frozen foot disability fulfills the 
standard set forth in Allen.  As there is no contrary 
evidence, the Board finds that entitlement to service 
connection for right peroneal nerve palsy as secondary to the 
service connected bilateral frozen feet, is warranted. 

II. Diabetes Mellitus 

The veteran contends, in essence, that he has diabetes 
mellitus secondary to his bilateral frozen foot disability 
which was incurred during his period of active service.  The 
veteran underwent a VA examination in November 1998.  The 
diagnoses included diabetic peripheral neuropathy.  The 
examiner opined that the veteran had a longstanding history 
of adult onset diabetes mellitus which is complicated by the 
frozen feet syndrome.  The Board notes that although the 
examiner had no definite opinion as to the etiology of the 
diabetes mellitus, it is plausible that the diabetes mellitus 
aggravates his service connected bilateral frozen foot 
disability.  See Allen, 7 Vet. App. at 439; Epps v. Gober, 
126 F.3d 1464, 1468-69b (Fed. Cir. 1997).  Accordingly, the 
Board finds that the claim is plausible and is, thus, well 
grounded.


ORDER

Entitlement to service connection for right peroneal nerve 
palsy secondary to the veteran's service connected frozen 
feet is granted.  

The claim for entitlement to service connection for diabetes 
mellitus secondary to the veteran's service connected frozen 
feet is well grounded and to this extent only, the claim is 
granted.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for diabetes mellitus secondary to the 
veteran's service connected frozen feet is well grounded, the 
VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to his claim.  38 U.S.C.A. 
§ 5107 (West 1991).  As indicated hereinabove, the most 
recent VA examination indicated that the veteran had a 
longstanding history of adult onset diabetes mellitus which 
was complicated by the frozen feet syndrome.  The record, 
however, is not clear as to the factors on which the 
examining physician based his opinion, and to the degree that 
the frozen feet syndrome is related to the adult onset 
diabetes mellitus.  As such, the Board is of the opinion that 
additional development, to include a thorough and 
contemporaneous examination, is required prior to further 
adjudication of this matter. 

In light of the Board's grant of service connection for right 
peroneal nerve palsy and its finding that a well grounded 
claim for service connection for diabetes mellitus secondary 
to the veteran's service connected frozen feet is well 
grounded, the Board believes that the RO should be permitted 
an opportunity to rate the now service-connected right 
peroneal nerve palsy and readjudicate the claim for secondary 
service connection for diabetes mellitus before it address 
the issue of entitlement to a total disability rating based 
on individual unemployability.  Further, the Board is of the 
view that an opinion as to the effect the veteran's service 
connected disabilities have on his employability is 
warranted.  See Friscia v. Brown, 8 Vet. App. 90 (1995).  

Finally, a review of the record shows that in a September 
1997 rating action, the RO denied the veteran's claim for 
service-connection for, among other disabilities, 
degenerative joint disease of both feet and bilateral 
hammertoe deformities as secondary to service-connected 
bilateral frozen feet.  The veteran perfected an appeal from 
the determination.  However, during the course of the appeal, 
the RO in a December 1998 rating action granted service 
connection for bilateral osteoarthritis and hammertoe 
deformities.  The record shows that prior to this action, the 
veteran's service-connected frozen foot, right was evaluated 
as 20 percent disabling.  His service-connected frozen foot, 
left was evaluated as 0 percent disabling.  As a result of 
the December 1998 rating action, the veteran's service-
connected disabilities were recharacterized and evaluated as 
follows:  frozen foot, right with osteoarthritis and hammer 
toe deformity 30 percent disabling and frozen foot, left with 
osteoarthritis and hammer toe deformity currently evaluated 
as 10 percent disabling.  After being notified of this 
decision, in a letter to his Congressman which was forwarded 
to VA in July 1999, the veteran expressed his dissatisfaction 
with the ratings assigned for these service-connected 
disabilities.  

The record before the Board does not reflect that an SOC has 
been issued regarding the appropriate ratings for the 
veteran's service-connected frozen foot, right with 
osteoarthritis and hammer toe deformity 30 percent disabling 
and frozen foot, left with osteoarthritis and hammer toe 
deformity currently evaluated as 10 percent disabling.  In 
Manlincon supra, the U.S. Court of Appeals for Veterans 
Claims (Court) indicated that in a case in which a veteran 
expressed disagreement in writing with an RO decision and the 
RO failed to issue a statement of case, the Board should 
remand the issue to the RO, not referred it there, for 
issuance of an SOC. 

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of any additional VA and 
private medical records regarding current 
treatment for his service connected 
disabilities.  The RO should then obtain 
all records, which are not on file.  

2.  The RO should refer the claims file 
to an appropriate specialist for an 
opinion as to whether it is as likely as 
not  that diabetes mellitus is due to the 
veteran's service connected bilateral 
frozen foot disability.  If the reviewer 
believes that an examination is 
warranted, such examination should be 
scheduled.  

3.  The veteran should also be scheduled 
for a VA examination of his service 
connected disabilities in order to 
determine the nature and severity 
thereof.  The examiner is asked to 
express and opinion concerning the effect 
of that the veteran's service connected 
disabilities have on his employability.  
A complete rationale for all opinions and 
conclusions expressed should be provided.

4.  The RO should then readjudicate the 
issue of entitlement to service-
connection for diabetes mellitus 
secondary to service-connected disability 
and entitlement to a total rating based 
on individual unemployability by reason 
of a service- connected disability in 
light of all pertinent evidence and all 
applicable laws, regulations, and case 
law.  If the determination made remains 
unfavorable, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto. 
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration.

5.  The RO should also furnish the 
veteran with a statement of the case as 
to the appropriate ratings for the 
veteran's service-connected frozen foot, 
right with osteoarthritis and hammer toe 
deformity 30 percent disabling and frozen 
foot, left with osteoarthritis and hammer 
toe deformity currently evaluated as 10 
percent disabling.  These issues should 
not be returned to the Board unless the 
veteran files a timely substantive 
appeal.


The purpose of this REMAND is to allow for further 
development of the record, and to comply with the Court's 
decision in Manlicon v. West, 12 Vet.App. 238, 240-241 
(1999).  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  The veteran has 
the right to submit additional 

evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	CONSTANCE B. TOBIAS 
	Member, Board of Veterans' Appeals


 



